              Case 18-19441-EPK         Doc 1543      Filed 02/06/20    Page 1 of 6




                            UNITED STATES BANKRUPTCY COURT
                          FOR THE SOUTHERN DISTRICT OF FLORIDA
                                WEST PALM BEACH DIVISION


IN RE:                                        :       CHAPTER 11
                                              :
160 ROYAL PALM, LLC,                          :       CASE NO. 18-19441-EPK
                                              :
         Debtor.                              :


      UNITED STATES TRUSTEE'S OBJECTION TO APPLICATION FOR
CONTINGENCY COMPENSATION OF SPECIAL NEW HAVEN CLAIM LITIGATION
                       COUNSEL (ECF #1149)

         COMES NOW the United States Trustee in furtherance of the administrative

responsibilities imposed pursuant to 28 U.S.C. §586(a), and files the following objection to the

Application for Contingency Compensation of Special New Haven Claim Litigation Counsel,

Gregg H. Glickstein, Esq. and Gregg H. Glickstein, P.A. (the “Application”).

   1. Pursuant to the Order (II) Setting Hearing on Confirmation of Plan; (III) Setting Hearing

         on Fee Applications; (IV) Setting Various Deadlines; and (V) Describing Plan

         Proponent’s Obligations, (ECF #1500) the Application is currently set for approval at a

         hearing to be held on February 10, 2020.

   2. New Haven Contracting South, Inc. filed a proof of claim #72-1 in the amount of

         $3,387,855.55.

   3. The Debtor obtained approval to employ Mr. Glickstein and his firm as special claim

         litigation counsel to assist with the investigation and prosecution to disallow, reduce or

         render the claim unsecured.

   4. Mr. Glickstein and his firm agreed to a reduced contingency fee based on the benefit to



                                                  1
             Case 18-19441-EPK          Doc 1543        Filed 02/06/20   Page 2 of 6




       the estate from a reduction or disallowance of the secured claim (rendering it unsecured).

       In addition, the Debtor agreed to pay for all out of pocket costs and expenses related to

       the work.

   5. Despite the fact that the claim has not been reduced or disallowed, the Application asks

       the Court to enter an order awarding Mr. Glickstein one of three amounts:

           a. $592,874.72 based upon 17.5% of a disallowed claim and no appeal;

           b. $677,571.11 based upon 20% of a disallowed claim and a successful appeal; or

           c. Some other amount as the Court deems applicable.

   6. The Application fails to provide any summary or update of the actions taken by Mr.

       Glickstein and his firm. While Mr. Glickstein and his firm were employed on a

       contingency basis, since the matter has not reached a conclusion, the U.S. Trustee

       submits that a current status of the matter should be provided.

   7. The U.S. Trustee objects to any award of fees until such time as the claim of New Haven

       Contracting South, Inc. is finally determined. The Application should be denied without

       prejudice until resolution of this matter.

               WHEREFORE, the United States Trustee objects to the Application and

respectfully requests to be heard a hearing to be set on these matters and to grant such other relief

as the Court deems just and proper.



                                                        NANCY J. GARGULA
                                                        United States Trustee

                                                        /s/ Heidi A. Feinmman
                                                        HEIDI A. FEINMAN
                                                        Trial Attorney
                                                        Florida Bar No. 0879460

                                                    2
Case 18-19441-EPK   Doc 1543   Filed 02/06/20    Page 3 of 6




                               Office of the U.S. Trustee
                               51 SW 1st Avenue
                               Room 1204
                               Miami, FL 33130
                               (305) 536-7285




                          3
              Case 18-19441-EPK        Doc 1543     Filed 02/06/20    Page 4 of 6




                              CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true and correct copy of the UNITED STATES
TRUSTEE'S OBJECTION TO APPLICATION FOR CONTINGENCY
COMPENSATION OF SPECIAL NEW HAVEN CLAIM LITIGATION COUNSEL (ECF
#1149) has been served on the parties on the service list below electronically through CM/ECF
and that a copy hereof shall be served by U.S. Mail, postage prepaid, on parties not appearing
electronically:

Joaquin J Alemany      joaquin.alemany@hklaw.com, jose.casal@hklaw.com
David W Baddley        baddleyd@sec.gov
Michael R. Bakst       efileu1094@gmlaw.com, ecf.alert+bakst@titlexi.com;
                       efileu1092@gmlaw.com; efileu2170@gmlaw.com; efileu386@gmlaw.com
Eyal Berger            eyal.berger@akerman.com, jeanette.martinez@akerman.com
Robbie T Boone         robbie.boone@whitecase.com, robbie.t.boone@gmail.com
Robert V. Cornish      rcornish@andersonkill.com
John K Cunningham       jcunningham@whitecase.com, avenes@whitecase.com;
                       jdisanti@whitecase.com; mco@whitecase.com
Robert W Davis         robert.davis@hklaw.com, pauline.nye@hklaw.com
Gregory Elder          gelderlaw@gmail.com
Jonathan S. Feldman    jfeldman@pbyalaw.com, eservicemia@pbyalaw.com
Fan B He               fhe@whitecase.com, gregory.warren@whitecase.com;
                       stephen.ludovici@whitecase.com; jdisanti@whitecase.com;
                       mco@whitecase.com
Daniel A. Hershman     dahershmanlaw@gmail.com
John B. Hutton III     huttonj@gtlaw.com, mialitdock@gtlaw.com; miaecfbky@gtlaw.com
Steven C Jones         steven.jones@wilsonelser.com, anna.nowakowska@wilsonelser.com;
                       vivian.fusco@wilsonelser.com; magali.mut@wilsonelser.com;
                       EService.Miami@wilsonelser.com; alan.fiedel@wilsonelser.com
Philip J Landau        plandau@slp.law, pdorsey@slp.law; dwoodall@slp.law; dlocascio@slp.law;
                       ependergraft@slp.law; pmouton@slp.law
Bernice C. Lee         blee@slp.law , mc@kttlaw.com
Michael D Lessne       michael.lessne@nelsonmullins.com, jennifer.phillips@nelsonmullins.com;
                       lisa.negron@nelsonmullins.com
Brett D Lieberman      brett@elrolaw.com, eservice@elrolaw.com
Peter J Malecki        pmalecki@riccalawyers.com, bricca@riccalawyers.com;
                       lkendrick@riccalawyers.com
Nathan G Mancuso       ngm@mancuso-law.com
Edward A Marod         emarod@gunster.com, dpeterson@gunster.com
Orfelia M Mayor        omayor@ombankruptcy.com, legalservices@pbctax.com
Glenn D Moses          gmoses@gjb-law.com, gjbecf@gjb-law.com; chopkins@gjb-law.com;
                       vlambdin@gjb-law.com; jzamora@gjb-law.com; gjbecf@ecf.courtdrive.com;
                       ecastellanos@gjb-law.com
Leslie S. Osborne      office@rorlawfirm.com, 4275819420@filings.docketbird.com
Kristopher E Pearson   kpearson@stearnsweaver.com, rross@stearnsweaver.com;
                       larrazola@stearnsweaver.com; Atty_arrazola@bluestylus.com;
                       cgraver@stearnsweaver.com
Eric S Pendergraft     ependergraft@slp.law, dwoodall@slp.law; dlocascio@slp.law;
                       bshraibergecfmail@gmail.com; pmouton@slp.law
                                               4
               Case 18-19441-EPK     Doc 1543     Filed 02/06/20    Page 5 of 6



Cristopher S Rapp    csr@derreverelaw.com, eservice@derreverelaw.com
James N Robinson     jrobinson@whitecase.com, sgoodrich@whitecase.com; avenes@whitecase.com
Luis Salazar         Luis@Salazar.Law, Ceide@salazar.law;Lee-Sin@Salazar.Law
Joshua D Silver      jsilver@tabassoloff.com, jcepero@tabassoloff.com
Max J Smith          msmith@slp.law, dwoodall@slp.law; dlocascio@slp.law; pmouton@slp.law
Jeffrey I. Snyder    jsnyder@bilzin.com, eservice@bilzin.com; lflores@bilzin.com
Joel L Tabas         jtabas@tabassoloff.com, jcepero@tabassoloff.com; kborrego@tabassoloff.com
Allen R Tomlinson    atomlinson@jonesfoster.com, mbest@jonesfoster.com
Richard Webber       rwebberfls@ecf.epiqsystems.com, rwebber@zkslawfirm.com
                     F001@ecfcbis.com rschohl@zkslawfirm.com
Richard B Webber     rwebber@zkslawfirm.com , jconcannon@zkslawfirm.com;
                     service@zkslawfirm.com
Harry Winderman      harry4334@hotmail.com, lynoramae@gmail.com, lm@whcfla.com,
                     filings@whcfla.com
Larry A Zink         zinklaw3711@yahoo.com

Jeffrey S. Brown
Cushman & Wakefield of Georgia, Inc.
1180 Peachtree Street, Suite 3100
Atlanta, GA 30309

G Eric Brunstad
90 State House Square
Hartford, CT 06103

David J. George
c/o George Gesten McDonald, PLLC
9897 Lake Worth Rd, #302
Lake Worth, FL 33467

Gregg H Glickstein
Gregg H. Glickstein, P.A.
54 SW Boca Raton Blvd
Boca Raton, FL 33432

Christopher Kammerer
1601 Forum Place Suite 500
West Palm Beach, FL 33401

Robert Matthews
101 Casa Bendita
Palm Beach, FL 33480

David R. Miller
David Miller and Associates, P.A.
319 Clematis St., Suite 802
West Palm Beach, FL 33401
                                              5
                Case 18-19441-EPK               Doc 1543        Filed 02/06/20         Page 6 of 6




Devin S. Radkay
c/o Gunster, Yoakley & Stewart, P.A.
777 S. Flagler Drive
Suite 500 East
West Palm Beach, FL 33401

Larry Richey
Cushman & Wakefield U.S., Inc.
515 E Las Olas Blvd, #900
Fort Lauderdale, FL 33301

Jason M Rudd
3131 McKinney Ave #100
Dallas, TX 75204

Maria M Yip
Yip Associates
2 S Biscayne Blvd #2690
Miami, FL 33131

Xiaoping Zhang
c/o Liu Baoping
Room 1201, Tower C, Dachong Business Ctr
Hi-Tech Park, Shenzhen
Guangdong, CHINA,

                   I HEREBY CERTIFY that I am admitted to the bar of the United States District Court for the
Southern District of Florida and that I am in Compliance with all additional qualifications to practice before this
Court as set forth in Local Rule 2090-1(A)

                  DONE this 6th day of February, 2020.

                                                       /s/ Heidi A Feinman
                                                       HEIDI A. FEINMAN




                                                           6
